     Case 4:09-cr-00416-WTM-CLR Document 138 Filed 04/15/21 Page 1 of 5



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                            CASE NO. CR409-416


JAMES BERNARD JONES, JR.,

       Defendant.




                                  ORDER


      Before   the   Court   is   Defendant    James   Bernard   Jones,   Jr.'s

Motion to Modify/Reduce Sentence Pursuant to the First Step Act

(Doc. 132), which the Government has opposed (Doc. 133). In his

motion. Defendant requests that the Court reduce his sentence to

129 months' imprisonment. (Doc. 132 at 4.)               For the following

reasons. Defendant's motion (Doc. 132) is DENIED.

                                  BACKGROUND


      In January 2010, Defendant was charged with three counts of

distribution of five grams or more of cocaine base (Counts 1-3)

and one count of possession with intent to distribute five grams

or more of cocaine base (Count 4). (Doc. 25; Doc. 66 at 4.) On

February 10, 2010, Defendant pleaded guilty to the lesser included

offense of Count 1—distribution of an             unspecified quantity of

cocaine base in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

(Doc. 36; Doc. 66 at 4.) In April 2010, the Court sentenced

Defendant to 160 months' imprisonment, followed by five years of
     Case 4:09-cr-00416-WTM-CLR Document 138 Filed 04/15/21 Page 2 of 5



supervised release. (Doc. 41 at 2-3.) The Eleventh Circuit affirmed

Defendant's sentence on appeal. (Doc. 66.)^ According to the Bureau

of   Prisons'    (^^BOP")   website.   Defendant   was   released    from   BOP

custody     on      March     26,      2021.    See      BOP Inmate Locator,

Federal Bureau of Prisons, https://www.bop.gov/inmateloc/                (last

visited on April 15, 2021).

                                    ANALYSIS


      Defendant seeks a sentence reduction under the First Step Act

and argues that his sentence should be reduced to 129 months'

imprisonment or time served. (Doc. 132 at 1, 5-6.) Specifically,

Defendant argues that the Fair Sentencing Act of 2010, which was

made retroactive through the First Step Act, modified the statutory

penalties for his offense. (Id. at 4.) In response, the Government

contends that Defendant is ineligible for a sentence reduction

because the Fair Sentencing Act did not affect the guideline range

for the lesser included offense of distribution of cocaine base.

(Doc. 133 at 6.) The Court finds that Defendant's claim for relief

fails because he was not convicted and sentenced under a "covered

offense" within the meaning of the First Step Act.

      The   Fair   Sentencing    Act    of   2010 "    ^modified    21   U.S.C.

§§ 841(b)(1)(A)(iii),        841(b)(1)(B)(iii),       844(a),   960(b)(1)(C),

and 960(b)(2)(C)' by increasing the quantity of crack cocaine




1 United States v. Jones, 408 F. App'x 258, 259 (11th Cir. 2011).
                                        2
     Case 4:09-cr-00416-WTM-CLR Document 138 Filed 04/15/21 Page 3 of 5



necessary        to    trigger       certain   mandatory    minimum      sentences    and

eliminated mandatory minimum sentences for simple possession."

United States v. Griffin, l:09-CR-30-2 (WLS), 2021 WL 791087, at

*2 (M.D. Ga. Feb. 11, 2021) (quoting United States v. Foley, 798

F. App'x 534, 536 (11th Cir. 2020)). ^'The First Step Act made

sections     2        and   3   of    the   Fair    Sentencing     Act    retroactively

applicable to defendants who were sentenced for a covered drug

offense before the Fair Sentencing Act's enactment on August 3,

2010." Foley, 798 F. App'x at 535 (citing First Step Act of 2018,

Pub. L. No. 115-391, § 404, 132 Stat. 5194). ''A movant's offense

is a covered offense if section two or three of the Fair Sentencing

Act modified its statutory penalties." United States v. Jones, 962

F.3d     1290,    1298      (11th     Cir. 2020) (citing         Fair    Sentencing Act

§ 2(a)).

         Although      Defendant was charged           with distribution of five

grams or more of cocaine base. Defendant "ultimately pled guilty

to   a    lesser       included      offense   of   Count   1,   distribution    of    an

unspecified quantity of cocaine base in violation of § 841(a)(1)

and (b)(1)(C) . . . ." (Doc. 66 at 4.)^ Because Defendant "pled

guilty to possessing, with the intent to distribute, an unspecified

quantity of cocaine base, he was sentenced under § 841(b)(1)(C)."

Foley, 798 F. App'x at 536 (citing United States v. Gallego, 247




2 Jones, 408 F. App'x at 259.

                                               3
   Case 4:09-cr-00416-WTM-CLR Document 138 Filed 04/15/21 Page 4 of 5



F.3d 1191, 1197 (11th Cir. 2001) (explaining that when there is a

conviction with no quantity determination, ^^a defendant is subject

to the penalties prescribed in 21 U.S.C. § 841(b)(1)(C)")); see

also United States v. Razz, 387 F. Supp. 3d 1397, 1407 (S.D. Fla.

2019) (stating that the defendant's conviction ^'would now fall

under    Section   841(b)(1)(C)   because     [that   count]     involved    a

Schedule II controlled substance, but in an insufficient quantity

to trigger the Section 841(b)(1)(B) penalties").

    ''Sections 2 and 3 of the Fair Sentencing Act modified 21

U.S.C.      §§     841(b)(1)(A)(iii),       841(b)(1)(B)(iii),      844(a),

960(b)(1)(C),      and   960(b)(2)(C)—but,      importantly      here,      not

§ 841(b)(1)(C)." Foley, 798       F. App'x at 536 (emphasis added).

Accordingly, Defendant is ineligible for a              sentence reduction

because the Fair Sentencing Act did not modify § 841(b)(1)(C). See

Foley, 789 F. App'x at 536 ("Because the district court sentenced

Foley under § 841(b)(1)(C), which was not modified by section 2 or

3 of the Fair Sentencing Act, Foley is not eligible for relief.").

As a result. Defendant's motion (Doc. 132) is DENIED.

        Additionally, Defendant was released from imprisonment and

began     his    term    of   supervised      release     on     March      26,

2021. BOP Inmate Locator,         Federal       Bureau      of      Prisons,

https://www.bop.gov/inmateloc/ (last visited on April 15, 2021).

Therefore, any request for a reduction of his imprisonment is
   Case 4:09-cr-00416-WTM-CLR Document 138 Filed 04/15/21 Page 5 of 5



moot.3 Because Defendant does not qualify for a sentence reduction

under the First Step Act, the Court declines to reduce his period

of supervised release. See Griffin, 2021 WL 791087, at *3.

                              CONCLUSION


     For the foregoing reasons. Defendant's motion (Doc. 132) is

DENIED.


     SO ORDERED this _/U_^day of April 2021.



                                 WILLIAM T. MOORE,
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




3 Although Defendant has been released from prison and, therefore,
a request for release would be moot, Defendant's present motion is
not moot because Defendant is currently serving his term of
supervised release. See Mitchell v. Middlebrooks, 287 F. App'x
772, 774 (11th Cir. 2008) ("The fact that [defendant] was released
from prison, however, does not by itself render [defendant's]
petition moot because, as in Dawson, the supervised release he is
currently serving ^is part of his sentence and involves some
restrictions upon his liberty.' ") (quoting Dawson v. Scott, 50
F.3d 884, 886 n.2 (11th Cir. 1995)).
